 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING CO.,METER DIVISIONandUNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, LOCAL 426, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No.84129.Decided October 23, 1943Jurisdiction: instrument and meter manufacturing industry.Investigation and Certification of Representatives:existence of question: par-ties stipulated that Company refused to accord petitioner recognition untilcertified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:guards at one of Company's plantsexcluding the captain and two sergeants of the guard.Mr. C. A. Rcinwald,of New York City, andMr. T. Turner,ofNewark, N. J., for the Company.'Mr. Samuel L. RothbardandMr. Arthur- Davis,of Newark, N. J.,for the Union.Mr. Louis A. Pontello, Jr.;of counsel to the Board.DECISIONAND"DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio and Machine-Workers of-America, Local 426, affiliated with the Congress of Indus-trialOrganizations, -herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Westinghouse Electric & Manufacturing Co., Meter Divi-sion,Newark, tNew-Jersey, herein called the Company, the NationalLabor RelAtions.Board -provided for an appropriate -hearing upon duenotice before CyrilW. O'Gorman, Trial Examiner. Said hearingwas held at Newark, New Jersey, on August 5, 1942. The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine, and cross-examine witnesses, -and torings made at the hearing are free from prejudicial error and are herebyaffirmed. ' - ---45 N. L. R. B., No. 10.51 -52DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OFFACT,1.THE BUSINESS OF TIIE COMPANYWestinghouse Electric & Manufacturing Co., a Pennsylvania cor-poration, is engaged in the_nzanufacture, sale; and distribution ofinstruments, relays and meters, at its Newark-Works Meter Divisionplant, Newark, New Jersey, which is the only plant involved in thisproceeding. - The principal raw materials used by the Companyinclude brass, copper, glass, steel, bakelite, and miscellaneous metals.During the first 6 months of 1942, the total volume of raw materialspurchased by the Company for use in its Newark plant exceeded$100,000, approximately 90 percent of which was purchased outsidethe State of New Jersey. - During the same period the Companymanufactured and sold finished products valued at more than $100,-:000, of which more than 95 percent was sold and shipped to pointsoutside of the State of New Jersey.The. Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act..II.THE ORGANIZATION INVOLVED'United Electrical, Radio and Machine Workers of America,-Local426, is a labor organization affiliated with, the-. Congress,of IndustrialOrganizations, admitting to merribership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company and the Union stipulated that prior to the hearingthe Union made a demand upon the Company to bargain for theplant guards at the Newark Works Meter Division plant.The Coln-'pany refused to recognize or bargain with the Union until the Unionhad been certified by the Board.A statement of the Regional Director introduced into evidenceshows that the Union represents a substantia1.nwuber. of the em-ployees in the unit hereinafter found to be appropriate.' --We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7)'of the Act.The RegionalDirector reported that theUnion presented 11 membershin applicationcards,which were dated in May 1942 and June 1942,all of the cards-appeared to beargenuine original signatures;all of the signatures were the names of persons whose namesappeared'on theCompany's payroll of June20, 1942.Thenumber of employees in theunit whichthe Unionalleges to be appropriate was 12 as of June 20, 1942. WESTINGHOUSE -ELECTRIC &'-MANUFACTURING CO'. :_1V: 'TI-IEiAPPROPRIATE UNIT53The-Union contends that--all-guards of the Compaliy, excludingthe captain and sergeants of the guards, constitute an appropriate-unit. - The COinpany'takes` the position that, because of -the nature,of their duties and responsibilities, the-guards should not belong to-the same union as other employees of the Company nor should theyhave the same collective bargaining agent..There are 12,guards, exclusive of a captain and 2 sergeants, em-ployed by the Company as police officers. These guards are swornin as`special deputy sheriffs.The guards work on gate duty, inspect-ing passes of employees and others entering the premises, and also-inspecting all trucks,,car^, and packages that leave or enter the plant.It is their duty to check whether the rules and regulations issued bythe United States Government and safety Iules are carried out by-the employee`s, and.to report any infractions of such rules and regula-tions to the Company. In addition the guards patrol the plant inorder to prevent theft or- damage to the property of the Company.-inalso register- through a clocking systein the entrance anddeparture-of all employees.The Company has contracts with "the Union covering all produc-tion and maintenance employees, and also covering salaried em-ployees, of the Newark Works Meter Division.Guards and police-officers,,inter alia,were expressly, excluded from coverage underthese contracts.The Company urges that the duties and responsibil-ities of the guards are incompatible with their membership in andrepresentation by the none labor organization serving as the repre-'sentative of the other employees, and that the 'guards' efficiencywould be impaired and their loyalty divided if the Union shouldbecome their representative.We cannot sustain the contentions of theCompany in this respect, for the reasons stated in our recentChn jslerdecision.2_The captain and the two sergeants of the guards supervise thework of all plant guards.We shall therefore exclude them from theunit.We find that all guards at. the Company's Newark Works MeterDivision, excluding the captain and the two sergeants of the guards,constitute a unit appropriate for the purposes, of collective bargainingwithin the meaning of Section 9 (b) of the Act.-"SeeMatter of Chrysler Corporation, Inghland Path, PlantandLocal 111r, United Auto-mob? to,Aircraft-and Agri cultural"Intplement'iVo, hers of it in el-ica>, a! lrated'atith the C. 1 0,44 N L R B 881.-, 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret, ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth -inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with WestinghouseElectric & Manufacturing Co., Meter- Division, Newark,-New Jersey,an election by secret ballot shall -be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among the employees in the unit found appropri-ate in Section IV, above, who., were employed during the pay-rollperiod immediately preceding. the date of this Direction of Election,including employees who did not work during- such pay-roll ,period,because they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by United Elec-trical,Radio and Machine Workers of America, Local 426, C. I. 0.,for the purposes of collective bargaining.-